Title: To Alexander Hamilton from William Bingham, 24 August 1800
From: Bingham, William
To: Hamilton, Alexander



Philada August 24th 1800
Dear Sir

Mr Adams had 70 & Mr Jefferson 68 Votes at the last Election. In Pennsylvania, Virginia, N Carolina, he had a Vote in each State. From the result of the Enquiries I have made, & the best Calculation I can form, Mr J cannot procure more than 58 Votes, on a presumption that this State will have no agency in the Election, & that he obtains half of those of No Carolina. Great Efforts are making in Maryland to Secure a Majority in the Legislature favorable to the respective Views of the two Parties. My Information Satisfies me, that the Electors will be chosen by the Legislature, & that they will be federal. We may therefore rely with considerable Confidence on the Success of the Election, if no unfair Proceedings or untoward Events baffle our Expectations.
With Sincere Esteem & Regard   I am   Yours &c   Wm Bingham
Major Genl Hamilton
